   Case 3:20-cv-00275 Document 30 Filed 10/14/20 Page 1 of 2 PageID #: 204


                          UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                              HUNTINGTON DIVISION

Living Lands, LLC,                                )
a West Virginia Limited Liability Company         )
1000 5th Avenue, Suite 100                        )
Huntington, WV 25701                              )   Case No. 3:20-cv-00275
                                                  )
               and                                    Judge Robert C. Chambers
                                                  )
D. C. Chapman Ventures, Inc.                      )
a West Virginia Business Corporation              )
                                                  )
                                  - Plaintiffs    )
                                                  )
              v.                                  )
                                                  )
Jack Cline,                                       )
an Individual West Virginia Resident              )
                                                  )
                                                  )
Brady Cline Coal Co.,                             )
a dissolved West Virginia Business                )
Corporation, solely to the extent of its          )
undistributed assets, specifically including      )
the remaining limits of its available liability   )
coverage under liability insurance policies       )
covering it and its officers and directors by     )
Fidelity & Casualty Insurance Company             )
c/o The Continental Insurance Company             )
(successor in interest to Fidelity & Casualty     )
Insurance Company)                                )
                                                  )
                                                  )
                                                  )
                                                  )
                                                  )
                                                  )
                                                  )
                                                  )
                                                  )
                                                  )
                                                  )
                                                  )
                                                  )
                                                  )
                                                  )
    Case 3:20-cv-00275 Document 30 Filed 10/14/20 Page 2 of 2 PageID #: 205




                     NOTICE OF DISMISSAL WITHOUT PREJUDICE

       COMES NOW Plaintiffs Living Lands, LLC and D. C. Chapman Ventures, Inc. by counsel

Michael O. Callaghan and the law firm Neely & Callaghan, pursuant to Federal Rule of Civil

Procedure 41(a)(1)(A)(i), filing its Notice of Dismissal Without Prejudice of Brady Cline Coal

Co, a dissolved West Virginia Business Corporation, solely to the extent of its undistributed assets,

specifically including the remaining limits of its available liability coverage under liability

insurance policies covering it and its officers and directors by Fidelity & Casualty Insurance

Company c/o The Continental Insurance Company (successor in interest to Fidelity & Casualty

Insurance Company).

       Respectfully submitted this 14th day of October 2020.

SO NOTICED:


/s/ Michael O. Callaghan
Michael O. Callaghan, Esq. (WV Bar No. 5509)
NEELY & CALLAGHAN
159 Summers Street
Charleston, WV 25301
Telephone Office: (304) 343-6500
Telephone Cell: (304) 545-4794
Facsimile: (304) 343-6528
Email: mcallaghan@neelycallaghan.com
